Case 18-34808-SLM              Doc 1056-2 Filed 12/22/20 Entered 12/22/20 16:26:03                       Desc
                                    Proposed Order Page 1 of 3



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1(b)

     RIKER, DANZIG, SCHERER, HYLAND &
     PERRETTI LLP
     Joseph L. Schwartz (JS-5525)
     Tara J. Schellhorn (TS-8155)
     Headquarters Plaza, One Speedwell Avenue
     Morristown, NJ 07962-1981
     Telephone: (973) 583-0800
     -and-
     PACHULSKI STANG ZIEHL & JONES LLP
     Bradford J. Sandler (NJ Bar No. BS-1367)
     Shirley S. Cho (admitted pro hac vice)
     780 Third Avenue, 34th Floor
     New York, NY 10017

     Counsel to the Liquidating Trust

     In re:                                                     Chapter 11

     FRANK THEATRES BAYONNE/SOUTH                               Case No. 18-34808 (SLM)
     COVE, LLC, et al.,1
                                                                (Jointly Administered)
                                       Debtors.


           ORDER FURTHER EXTENDING THE PERIOD WITHIN WHICH THE
        LIQUIDATING TRUST MAY OBJECT TO GENERAL UNSECURED CLAIMS


         The relief set forth on the following pages, numbered two (2) through and including three (3), is

    hereby ORDERED.




1
  The Post-Confirmation Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
identification number are as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank All Star Theatres,
LLC (0420); Frank Theatres Kingsport LLC (5083); Frank Theatres Montgomeryville, LLC (0692); Frank Theatres
Rio, LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres Mt. Airy, LLC (7429); Frank Theatres
Sanford, LLC (7475); Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of
Saucon Valley LLC (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033);
Frank Hospitality Saucon Valley LLC (8570); and Galleria Cinema, LLC (2529).
Case 18-34808-SLM               Doc 1056-2 Filed 12/22/20 Entered 12/22/20 16:26:03                         Desc
                                     Proposed Order Page 2 of 3
Page:           2
Debtors:        Frank Theatres Bayonne/South Cove, LLC, et al.
Case No.:       18- 34808 (SLM)
Caption:        Order Further Extending the Period Within Which the Liquidating Trustee May
                Object to General Unsecured Claims


                    Upon consideration of the Liquidating Trust’s Motion for Entry of an Order

Further Extending the Period Within Which the Liquidating Trustee May Object to General

Unsecured Claims (the “Motion”)2 filed by Advisory Trust Group, LLC, in its capacity as Trustee

(the “Liquidating Trustee”) of the Frank Theatres Liquidating Trust, and it appearing that the relief

requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and all other

parties in interest; and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this Court pursuant to 28

U.S.C. §§ 1408 and 1409; and it appearing that no other or further notice need be provided; and

no objections to the Motion having been filed; and after due deliberation and sufficient cause

appearing therefor,

                    IT IS HEREBY ORDERED THAT:

                    1.       The Motion is GRANTED as set forth herein.

                    2.       The time period within which the Liquidating Trust may file objections to

general unsecured claims is enlarged and extended through and including the later of: (a) July

26, 2021, or (b) one hundred eighty (180) days following the date that a proof of Claim is filed

or amended or a Claim is otherwise asserted or amended in writing by or on behalf of a holder

of such Claim (the “Claims Objection Deadline”).

                    3.       This Order shall be without prejudice to the rights of the Liquidating Trust

to seek further extensions of the Claims Objection Deadline.


2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
Case 18-34808-SLM         Doc 1056-2 Filed 12/22/20 Entered 12/22/20 16:26:03                  Desc
                               Proposed Order Page 3 of 3
Page:       3
Debtors:    Frank Theatres Bayonne/South Cove, LLC, et al.
Case No.:   18- 34808 (SLM)
Caption:    Order Further Extending the Period Within Which the Liquidating Trustee May
            Object to General Unsecured Claims


               4.      This Court shall retain exclusive jurisdiction to interpret and enforce the

provisions of this Order in all respects and further to hear and determine all matters arising from

the construction and implementation of this Order.




5238548v1
